Case 2:17-cv-04140-DWL Document 182-5 Filed 07/26/19 Page 1 of 3




                 EXHIBIT E
       Case 2:17-cv-04140-DWL Document 182-5 Filed 07/26/19 Page 2 of 3

Joshua Wurtzel                                                SCH LAM STONE              & DOLAN LLP
Associate

jwurtzel@schlamstone.com                                      26 Broadway, New York, NY 10004
                                                              Main: 212 344-5400 Fax: 212 344-7677
                                                              schlamstone.com

July 10, 2019

BY OVERNIGHT FEDEX

Ms. Elizabeth J. Danzik
Danzik Applied Sciences, LLC
c/o Resident Agents Inc.
8 The Green, Suite R
Dover, Delaware 19901

Re:         Wells Fargo Bank, N.A. v. Wyo Tech Inv. Grp., LLC, et al., Case No. 17-cv-4140-
            DWL

Dear Ms. Danzik:

This firm represents Defendants CWT Canada II Limited Partnership, Resource Recovery
Corporation, and Jean Noelting in this action. This afternoon, through your counsel in a
related federal action, we received DAS’s written response to the subpoena for documents we
served on DAS on February 4, 2019, and we write to inform you that your response is
insufficient and does not act to purge your civil contempt under the court’s June 27, 2019
order in this action.

First, in response to most of our document requests, you state that DAS has no responsive
documents beyond those we already received from you personally in a related federal action
and in response to an unidentified subpoena we served on Wells Fargo in late 2017. See
Response Nos. 1, 2, 3, 5, 6. But this is not an acceptable response. If DAS has documents
responsive to these requests in its possession, custody, or control, it is required to produce
them—regardless of whether it believes we already have copies of these documents.

Second, you did not respond to our request for all contracts or agreements between DAS and
Wyo Tech or Inductance. To the extent your response to Request No. 7 (which incorrectly
characterizes this request as one for communications with Mr. Hinz)—in which you state that
DAS has no responsive documents—was intended to be your response to this request, please
confirm that there were no contracts between DAS and Wyo Tech or Inductance.

Third, you state that you are the “sole member” of DAS, but did not produce any documents
showing this.

Fourth, you state that DAS has no documents concerning its operation, “including the
Persons that control [DAS] and [its] beneficial owners,” because “DAS ceased operations in
      Case 2:17-cv-04140-DWL Document 182-5 Filed 07/26/19 Page 3 of 3



Ms. Elizabeth J. Danzik
Danzik Applied Sciences, LLC
July 10, 2019
Page 2 of 2

the late summer or [sic] 2017.” But even if DAS ceased operations, as long as it remains in
existence (which it does), it must have documents showing who controls it and who its
beneficial owners are. And it certainly must have these documents from before late-summer
2017, when it was concededly still in operation.

Thus, for the reasons explained above, your written response is an unacceptable, disingenuous
response to the subpoena that you ignored for over five months. And your continued refusal to
produce responsive documents shows that you still fail to take this subpoena—and the court’s
order holding DAS in civil contempt—seriously.

Unless you immediately produce all responsive documents in your possession, custody, or
control, and pay us the court-ordered daily fine of $250 for every day of your noncompliance,
we will seek further sanctions against you—including your arrest and imprisonment.

Sincerely,




Joshua Wurtzel

cc:    Jeffrey M. Eilender, Esq. (by e-mail)
       Bradley J. Nash, Esq. (by e-mail)
       J. Henk Taylor, Esq. (by e-mail)
       Dennis Wilenchik, Esq. (by e-mail)
       Tyler Swensen, Esq. (by e-mail)
       Chris Feasel, Esq. (by e-mail)
       Victoria Stevens (by e-mail)
